Citation Nr: 9901374	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-11 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder as secondary to service-connected bilateral hearing 
loss and tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife






ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
January 1946.  

This appeal arose from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) San Diego, California 
Regional Office (RO).  The RO, inter alia, denied the 
veterans claim for entitlement to service connection for a 
nervous condition. 

The veteran submitted a Notice of Disagreement (NOD) with 
regard to issues including entitlement to service connection 
for a nervous disorder and entitlement to service connection 
for tinnitus and bronchitis.  He also related that he felt 
that his left ear hearing loss was incurred as the result of 
his military service.  He did not specifically disagree with 
the determination as to his service connected right ear 
hearing loss.  

After a Statement of the Case was provided and the veteran 
submitted his substantive appeal, the case was forwarded to 
the Board of Veterans Appeals (Board) for appellate review.  

At a hearing before the RO in July 1996, the veteran 
clarified that he was not seeking entitlement to an increased 
evaluation for tinnitus.  He also noted that he was not 
interested in pursuing an appeal on the issue of entitlement 
to an increased evaluation for hearing loss.  




In August 1997 the RO granted service connection for a 
pulmonary disorder.  Therefore this matter is moot and is no 
longer before the Board.  Service connection was also 
established for left ear hearing loss in August 1997.  A 
rating of 40 percent was assigned for bilateral hearing loss.  
The denial of service connection was continued for a 
psychiatric disorder.  

Subsequently, in November 1997 the veterans wife submitted a 
statement to the effect that his hearing loss had worsened 
every year and his balance had not been good.  She also 
reported that chronic bronchitis often ends up as pneumonia.  
At the time a claim for special monthly compensation for 
purposes of aid and attendance or housebound benefits was 
pending.  That benefit was subsequently denied.  

The November 1997 statement of the veterans wife is referred 
to the RO so that it can be determined whether the veteran 
wishes to file claims for an increased evaluation for hearing 
loss, and an increased evaluation for bronchitis.  


FINDING OF FACT

The claim for entitlement to service connection for a 
psychiatric disorder as secondary to service-connected 
bilateral hearing loss and tinnitus is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claim for entitlement to service connection for a 
psychiatric disorder as secondary to service-connected 
bilateral hearing loss and tinnitus is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records are negative for a psychiatric 
disorder.  

VA examinations from October 1946 and September 1947 showed 
the veterans nervous/psychiatric system to be normal.  

The veteran was provided another VA examination in April 
1961.  There was no evidence of a psychiatric disorder.  
Likewise a repeat examination in August 1966 recorded no 
psychiatric complaints or diagnoses.  On VA examination in 
February 1978 the veteran described difficulty hearing, and 
continuous ringing sounds in his ears since service.  There 
was no diagnosis of a psychiatric disorder.  

VA treatment records from 1978 show complaints pertaining to 
tinnitus but there was no report of psychological symptoms; 
nor was there any diagnosis of a psychiatric disorder.  The 
veteran reported that he was taking biofeedback for tinnitus.  
Records show that a biofeedback study was ordered in November 
1978.  

The veteran attended another VA examination of his ears and 
hearing in May 1979.  He reported inability to follow 
conversations.  On the neurological examination the examiner 
provided a diagnosis of nonspecific headaches possibly 
consistent with tension and stress associated with hearing 
loss and unsteadiness.  

Private treatment records from the 1940s to the 1990s were 
received.  These records contain no diagnosis of a 
psychiatric disorder.  In November 1987 the veteran did 
report depression which he felt was related to use of Theo-
Dur (a bronchodilator).  Thereafter in reports from November 
1987 through the end of 1988, the veteran reported that he 
felt great and fantastic with no problems.  


In December 1994 the veteran was seen in the VA ear nose and 
throat clinic.  He reported sensorineural hearing loss in 
both ears and tinnitus.  He reported that he was unable to 
sleep.  He reported depression.  No specific assessment of 
depression was shown on the report, but Elavil was 
prescribed.  

In January 1995 the veteran was referred by the ear, nose and 
throat clinic for a mental health evaluation for depression.  
During the evaluation he told the examiner that he did not 
know why he was being evaluated.  

The veteran noted hearing loss in a bomb blast in 1945, but 
reported that he had done well and adjusted.  He told the 
examiner that he was worried as he had a difficult 
situation with his grandson who was a heroin addict.  He 
reported that his grandson had stolen money from him during a 
visit.  

The veteran reported that he was having difficulty sleeping.  
He related that he was sleeping seven hours a night but noted 
that sometimes he would wake up in the middle of the night 
secondary to worry and then would fall back asleep.  He 
denied any difficulty initiating sleep and noted that he 
would take a noontime nap.  He denied that he would feel 
tired during the day.  He reported that he had a good 
appetite and enjoyed gardening and traveling.  There were no 
problems with memory or concentration.  He denied that he 
felt depressed.  According to the report his wife agreed that 
he did not have symptoms of depression.  

The veteran denied hospitalizations and psychiatric 
treatment, but there was a question of treatment with 
biofeedback through the hearing clinic in the 1970s.  He also 
reported that Elavil had been started by the ear, nose and 
throat clinic.  He stated that he had discontinued use after 
two doses secondary to anxiety and agitation.  There was no 
alcohol or drug abuse noted. 

The veteran had no family psychiatric history.  He reported 
normal development and education.  He was retired from work 
for twenty years.  He reported Army service as an engineer 
from 1943 to 1946.  He reported that he had been married for 
56 years and had good relations with his wife.  There were no 
reported financial problems.  His only reported problem was 
his grandsons drug abuse.  

The mental status examination concluded in a diagnosis of 
relational problem not otherwise specified.  The veterans 
stressors were characterized as mild. His Global Assessment 
of Functioning (GAF) was 75 to 80.  No medicines were 
recommended.  No psychiatric follow-up was felt to be 
necessary.  

In the course of a VA examination in September 1995 the 
veteran reported that tinnitus was causing great anxiety and 
often caused trouble sleeping at night.  No diagnosis was 
made.  

The veteran presented testimony at a hearing before the RO in 
July 1996.  He testified that he had difficulty sleeping due 
to tinnitus.  His wife testified that his tinnitus would keep 
him awake and that he was nervous.  He recalled that he had 
received biofeedback through VA but he testified that a 
psychiatric disorder had never been diagnosed.  His wife 
recalled that less than two years before, a VA doctor had 
referred him to a psychiatrist who told him that he was not 
crazy. 

Additional VA outpatient treatment records from 1990 to 1997 
were obtained.  They show ongoing complaints about tinnitus 
and decreased hearing but aside from the previously noted 
mental health consultation in 1995 they contain no indication 
of psychiatric referral.  There is no diagnosis of a 
psychiatric disorder.  A record from February 1995 indicated 
that Elavil was discontinued.  In December 1996, although he 
continued to have complaints of tinnitus, the veteran 
reported that in general he was feeling better than he had in 
years and was very pleased with his increased level of 
activity.  

The veteran was provided a VA psychiatric examination in July 
1997.  He told the examiner he had never felt that he had a 
nervous or psychiatric condition of any type.  He reported 
severely impaired hearing but denied that his hearing had 
caused him any particular emotional problems.  He denied that 
he had ever taken psychiatric medication, seen a 
psychiatrist, or been hospitalized for psychiatric reasons.  
The examiner asked if the veteran was having any emotional or 
psychiatric problems, he responded Me?  Absolutely not.  
Im fine.  

The examiner felt that this was in partial jest.  He added 
that he was active and had a garden with orchids and papayas.  
He responded I couldnt be doing better for someone whos 
80 years old.  The veteran at no time talked of nightmares, 
flashbacks, intrusive thoughts, depression, anxiety disorders 
or other symptoms.  He denied irritability and temper.  He 
had a good social life with many friends and he was still 
socially active.  He gardened and had three cats and two 
dogs.  He seemed astonished that he was undergoing a 
psychiatric examination.  

The veteran reported that he had owned his own electrical 
heating and plumbing company.  He reported military duty on 
Okinawa for the entire campaign lasting to the liberation of 
Okinawa.  He was not wounded and he denied any emotional 
problems related to those experiences.  Although he had 
problems with his stepfather growing up, he did not get into 
trouble or develop problems with alcohol or drugs. He was not 
violent or antisocial.  The veteran had no complaints.  He 
represented himself as a vital 80 year old man living life to 
the fullest.  He stated that he loved his wife, daughter, 
friends, animals and garden.  

On objective examination the veteran was on time, casually 
dressed and adequately groomed.  His last employment was 
1972.  He had enjoyed his retirement.  The examiner saw no 
evidence of schizophrenia, bipolar disorder or organic brain 
dysfunction.  The examiner saw no evidence of dementia.  In 
essence the mental status examination was completely normal 
for a man of the veterans age.  He was competent for VA 
purposes and there was no indication for psychiatric testing.  
No psychiatric diagnosis was made.  He was found to have 
minimal psychosocial stressors.  His GAF was 75.  

At a VA trachea and bronchi examination only about a week 
earlier, the veteran reported that his hearing problem, in 
the words of the examiner, had been quite bad emotionally 
for him.  The examiner added that the veteran related it 
mostly to communication with his wife.  No diagnosis of an 
emotional/psychiatric disorder was made by the examiner.  





Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  38 U.S.C.A. §§ 1110, 1131 (West 1991);  
38 C.F.R. §§ 3.303, 3.306 (1998).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected. 38 C.F.R. § 3.310(a) (1998).  Moreover, when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability that existed prior to the aggravation.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995). 

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In determining whether a claim is well grounded, the 
claimants evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).   The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 6-9, 611 (1992), a claim based only on the 
veterans lay opinion is not well grounded.

The Court has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 126 F.3d 
1464 (Fed.Cir. 1997); 38 C.F.R. § 3.159(a) (1998).


Analysis

The veterans contention is that a psychiatric disorder was 
not incurred directly in service, but developed as secondary 
to his service connected bilateral hearing loss and tinnitus.  
38 C.F.R. § 3.310 requires evidence that a disorder was 
proximately due to a service connected disability. Service 
connection is also appropriate where there is aggravation of 
a non-service-connected condition proximately due to or the 
result of a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

However, there is no medical evidence of record that the 
veteran developed a psychiatric condition or that such was 
worsened as a result of his service connected bilateral 
hearing loss and tinnitus.  

While depression was noted by history during an ear, nose and 
throat clinic appointment in December 1994, and the veteran 
reportedly had sleep disturbances, a mental health 
examination was performed and the only diagnosis was a mild 
relational problem with his grandson.  


The veteran was also provided a VA psychiatric examination 
but no diagnosis could be made.  Although the veterans 
treatment record contain some reported instances of anxiety, 
frustration and sleep loss due to service connected tinnitus, 
there is no medical evidence that the veteran currently has a 
psychiatric disorder.  

Without a current competent diagnosis of a psychiatric 
disorder there cannot be a well-grounded claim because there 
is nothing to service connect.  Brammer.  Furthermore, to 
establish a well grounded claim there needs to be a medical 
opinion linking a present disabling disorder to a service 
connected disability.  See Caluza.  See also 38 C.F.R. 
§ 3.10; Allen.  There is no competent evidence of a 
psychiatric disorder presently, much less as secondary to 
service-connected bilateral hearing loss and tinnitus.  

The Board is sympathetic to the veteran and his contentions 
are understood.  However, it is noted that when he has been 
examined by mental health professionals (during his VA mental 
health evaluation in January 1995 and during his VA 
psychiatric examination) he has denied any emotional or other 
problems. 

The veterans assertion, unsupported by medical evidence, 
that he has a psychiatric disorder (whether termed a nervous 
disorder or some other way) and that psychiatric symptoms are 
a consequence of hearing loss and tinnitus, is not competent.  

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the veterans lay opinion is an 
insufficient basis upon which to find his claim well 
grounded.  Espiritu, King.  Accordingly, as a well grounded 
claim must be supported by evidence, not merely allegations, 
Tirpak, the veterans claim for service connection for a 
psychiatric disorder as secondary to his service-connected 
bilateral hearing loss and tinnitus must be denied as not 
well grounded.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim 
and developed evidence (including a VA examination) to assist 
him in his claim.  He has not indicated the existence of any 
post service medical evidence that has not already been 
obtained that would well ground his claim. McKnight v. Gober, 
131 F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for a psychiatric disorder 
as secondary to service-connected bilateral hearing loss and 
tinnitus, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
within 120 days from the date of mailing of notice of the 
decision, provided that an NOD concerning an issue which was 
before the Board was filed with the agency of original 
jurisdiction on or after November 18, 1988.  Veterans 
Judicial Review Act, Pub. L. No. 100-687, § 402, 102 Stat. 
4105, 4122 (1988).  The date that appears on the face of this 
decision constitutes the date of mailing and the copy of this 
decision that you have received is your notice of the action 
taken on your appeal by the Board.  
- 2 -
